316 F.2d 920
137 U.S.P.Q. 392
Charles N. CRESAP, Appellant,v.CHEMPLAST, INC.
No. 14155.
United States Court of Appeals Third Circuit.
Argued March 7, 1963.Decided April 16, 1963.

Logan Cresap, New York City (William A. Fasolo, Hackensack, N.J., on the brief), for appellant.
Norman N. Popper, Newark, N.J.  (Daniel H. Bobis, Union, N.J., on the brief), for appellee.
Before BIGGS, Chief Judge, and KALODNER and FORMAN, Circuit Judges.
PER CURIAM.


1
The issue presented for our determination on this appeal is the validity of U.S. Patent No. 2,929,109.  An examination of the record convinces us that the patent discloses nothing of patentable novelty.  It seems, mechanical ingenuity aside, to contain nothing not adequately shown by the prior art.  We conclude that it would not serve any useful purpose to review the evidence or the arguments of the parties here.  Nothing can be added of consequence to the carefully prepared opinion of Judge Meaney in the court below.  216 F.Supp. 870.  The judgment will be affirmed.